Filed 6/28/13

                           CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



In re OSCAR A., a Person Coming Under
the Juvenile Court Law.
                                               D062817
THE PEOPLE,

        Plaintiff and Respondent,              (Super. Ct. No. JJL24519)

        v.

OSCAR A.,

        Defendant and Appellant.


        APPEAL from an order of the Superior Court of Imperial County, Christopher W.

Yeager, Judge. Affirmed.

        James M. Crawford, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Barry Carlton and Jennifer B. Truong, Deputy Attorneys General for Plaintiff and

Respondent.

        Defendant Oscar A., a ward of the juvenile court, appeals an order committing him

to an out-of-state placement. Oscar contends the court abused its discretion by ordering
out-of-state placement because there was no evidence that in-state facilities were

unavailable or inadequate under Welfare and Institutions Code section 727.1, subdivision

(b)(1).1 We affirm the order.

                      FACTUAL AND PROCEDURAL BACKGROUND

          In August 2009 the District Attorney of Imperial County filed a petition under

section 602, alleging Oscar, then age 13, had committed misdemeanor vandalism (Pen.

Code, § 594, subd. (a)). Oscar admitted the allegations, and the court declared him a

ward of the court (§ 602). The court put Oscar on formal probation in the custody of the

Imperial County Probation Department (probation department) and placed him with his

father.

          In February 2010 the district attorney filed a second section 602 petition, alleging

Oscar violated probation (§ 777, subd. (a)(2)) because he did not follow his parents'

directives, left home without permission on seven separate occasions, was suspended

from school five times, became friends with a known parolee, and smoked marijuana

daily for the previous two weeks. The petition further alleged Oscar's parents told his

probation officer that Oscar was out of control and had become verbally aggressive

toward them, as well as toward students and staff at school. Oscar admitted the

allegations, and the court reinstated probation.

          In April 2010 the district attorney filed a third petition, alleging Oscar again

violated probation. The petition alleged the probation officer had learned Oscar still


1     All further statutory references are to the Welfare and Institutions Code unless
otherwise specified.
                                                 2
would not follow his parents' directives, was verbally abusive toward them, left home

without permission for almost two weeks, skipped school for five days, committed

another act of vandalism, and continued to smoke marijuana. Oscar admitted the

allegations, and the court again reinstated probation.

       In September 2010 the district attorney filed a fourth petition, alleging Oscar

violated probation. The petition alleged Oscar had impermissibly left his home on

September 6 and skipped school for two days. He admitted these violations, and the

court reinstated probation for a third time, adding more conditions.

       In December 2010 the district attorney filed a fifth petition, alleging Oscar again

violated probation. The petition alleged Oscar continued to leave home without

permission, skip school, smoke marijuana, associate with a known parolee, and skip

required sessions at the Evening Learning Center. The court revoked probation and

detained Oscar pending disposition. Oscar read a letter to the court, explaining he ran

away out of fear of going to placement should he violate probation again. At disposition,

the court reinstated Oscar's probation in the custody of his father, but noted any further

violation would result in out-of-home placement.

       In January 2011 the district attorney filed a sixth petition, alleging Oscar violated

probation. The morning after disposition, Oscar refused to go into his father's house after

his release from juvenile hall. He then left without permission and did not return until

after 10 p.m. The court subsequently removed Oscar from his parents' custody and

directed the probation department to find a placement to address his rehabilitative needs.

The probation officer placed Oscar at the Alpha Connections facility toward the end of

                                              3
January. Initial reports indicated Oscar had adjusted well to the program and appeared

motivated to act appropriately. However, Oscar's behavior declined when he learned he

would not return home after the school year, and he ran away in late July. The court

issued a bench warrant, but Oscar remained AWOL (absent without leave) until he turned

himself in six months later. The court reinstated his placement a few days later. While

the probation officer tried to find a new facility, Oscar was diagnosed with bipolar

disorder, but refused to take medication.

       In early March, Oscar went to EE's Residential Care Group (EE's) for placement.

While at EE's, Oscar received more than 30 incident reports for various problems, such as

noncompliance, disrespecting staff, excessive profanity, stealing food, leaving without

permission, gang writing, tagging property, and getting into fights.

       Toward the end of April, Oscar ran away from EE's. After his arrest, the district

attorney filed a seventh petition, alleging Oscar violated probation. The court reinstated

Oscar's placement, but detained him in juvenile hall until a new facility accepted him. At

his placement review, the probation officer informed the court that he had sent

applications to two California facilities, PHILOS and California Family Life Center

(CFLC), and that Rite of Passage Silverstate Academy (ROP) in Nevada had accepted

Oscar. Oscar's counsel objected to the out-state-placement because the probation officer

had not exhausted all in-state options. The probation officer provided a memorandum

documenting its continued efforts to locate an in-state facility and Oscar's acceptance to

CFLC in late May. At CFLC, Oscar had some incident reports involving use of profanity

and refusing to follow rules and directives.

                                               4
       In June, the district attorney filed the eighth petition, alleging Oscar violated

probation after CFLC terminated his placement. Oscar had moved into a particular room

without permission. When staff told him to move, Oscar became aggressive and shoved

a staff member. At his detention hearing, the probation officer indicated the PHILOS

group home had accepted Oscar for alternative placement. Oscar remained there for

about a month and showed progress by attending his classes with no incidents at first. In

July 2012, however, PHILOS terminated Oscar's placement for disregarding rules and

directives, refusing to turn over a box cutter, and general negative behavior. At this

point, Oscar went AWOL again.

       The district attorney filed its ninth petition, alleging Oscar violated probation, and

requested a bench warrant. After his arrest on August 4, Oscar told the court he believed

he was being set up for failure with continued placement and could not do it. The court

granted his request for a Behavioral Health Services assessment and detained him in

juvenile hall until further placement became available.

       The district attorney subsequently filed a tenth petition against Oscar, alleging he

violated Health and Safety Code section 11550 by being under the influence of

methamphetamine at the time of his arrest.

       In late August, the probation officer conducted the Behavior Health Services

assessment. The assessment indicated that Oscar dislikes placement, which is why he

repeatedly runs away or gets terminated. It further described Oscar's poor relationship

with his parents, problems at school, behavioral issues, and long history of substance

abuse. The assessment recommended Oscar receive individual and family

                                              5
psychotherapy, medication support, and substance abuse services. From this, the

probation officer concluded out-of-state placement would best serve Oscar's interests.

The probation officer again recommended ROP in Nevada for its locked facility, which

would minimize Oscar's ability to run away before completing treatment.

       In September 2012 Oscar admitted using methamphetamine. Oscar's counsel

argued the court should not yet place Oscar out-of-state because the probation officer

provided insufficient evidence to support that recommendation. The court agreed and

instructed the probation officer to provide a memorandum listing specific reasons why in-

state facilities were unavailable or inadequate. The probation officer's second

memorandum stated Oscar either ran away or was terminated from his first four homes

and that two additional in-state facilities had denied Oscar acceptance into their

programs.

       That month, the court held a placement review hearing to determine whether to

order out-of-state placement. Oscar's counsel again argued the probation officer had not

provided sufficient evidence to show a need for out-of-state placement. The probation

officer stated all four of Oscar's previous homes denied his readmission, and she had sent

applications to all the other group homes utilized by her department. She recommended

ROP because it operated a higher level facility than California facilities, had more

extensive services, and more supervision. When pressed by Oscar's counsel as to its

differences from in-state facilities, the probation officer explained ROP offers classes

more frequently and provides on-site staff, such as psychiatrists. Additionally, it has an

on-site school and is "self-contained," which would limit Oscar's access to the public and

                                             6
ability to run away. The probation officer further noted California had only two facilities

with an on-site school, both of which had denied Oscar admission.

       After learning the probation department traditionally utilizes only certain facilities,

Oscar's counsel asked whether other California facilities could possibly have on-grounds

schools, to which the probation officer replied affirmatively. The district attorney then

asked why Imperial County only uses certain facilities. The probation officer explained

that some facilities only service specific counties, and as such, her department limits its

efforts to those that will accept juveniles from Imperial County. Oscar's counsel then

argued the probation department and the court could not rely on mere custom as a

sufficient basis to determine in-state facilities were unavailable or inadequate. The

district attorney responded that the law does not require an exhaustion of all in-state

facilities and noted the probation officer's efforts to find a highly structured program that

would address Oscar's needs.

       The court found an out-of-state facility would best serve Oscar's interests and in-

state facilities were unavailable or inadequate. The court authorized Oscar's placement at

ROP in Nevada.

                                       DISCUSSION

       Oscar contends the court abused its discretion by ordering out-of-state placement

under section 727.1 because there was insufficient evidence that in-state facilities were

unavailable or inadequate. We reject this contention.

       "We review a juvenile court's commitment decision for abuse of discretion,

indulging all reasonable inferences to support its decision." (In re Antoine D. (2006) 137

                                              7
Cal.App.4th 1314, 1320.) "'[D]iscretion is abused whenever the court exceeds the

bounds of all reason, all of the circumstances being considered.'" (In re Carl N. (2008)

160 Cal.App.4th 423, 432, quoting People v. Giminez (1975) 14 Cal.3d 68, 72.) We will

not disturb the juvenile court's findings when there is substantial evidence to support

them. (In re Carl N., supra, at p. 432.) "'In determining whether there was substantial

evidence to support the commitment, we must examine the record presented at the

disposition hearing in light of the purposes of the Juvenile Court Law.'" (Ibid.)

       The purpose of the juvenile court law is

          "to provide for the protection and safety of the public and each
          minor under the jurisdiction of the juvenile court and to preserve and
          strengthen the minor's family ties whenever possible, removing the
          minor from the custody of his or her parents only when necessary for
          his or her welfare or for the safety and protection of the public. If
          removal of a minor is determined by the juvenile court to be
          necessary, reunification of the minor with his or her family shall be a
          primary objective. If the minor is removed from his or her own
          family, it is the purpose of this chapter to secure for the minor
          custody, care, and discipline as nearly as possible equivalent to that
          which should have been given by his or her parents. This chapter
          shall be liberally construed to carry out these purposes." (§ 202,
          subd. (a).)

       Minors under the juvenile court's jurisdiction must receive the care, treatment, and

guidance consistent with their best interest and the best interest of the public. (§ 202,

subd. (b).) Additionally, minors who have committed crimes must receive the care,

treatment, and guidance that holds them accountable for their behavior, is appropriate for

their circumstances, and conforms with the interest of public safety and protection.

(Ibid.) This guidance may include punishment that is consistent with the rehabilitative

objectives. (Ibid.) "When the minor is no longer a ward of the juvenile court, the

                                              8
guidance he or she received should enable him or her to be a law-abiding and productive

member of his or her family and the community." (Ibid.)

       Under section 727.1, subdivision (b)(1), a court may not order out-of-state

placement of a ward unless "[i]n-state facilities or programs have been determined to be

unavailable or inadequate to meet the needs of the minor."

       Reviewing the court's decision under the abuse of discretion standard and in light

of the juvenile court law's rehabilitative purposes, we conclude the court properly ordered

out-of-state placement for Oscar. The court determined in-state facilities were

unavailable or inadequate based on Oscar's delinquent history and the higher level of care

offered at the out-of-state facility. Moreover, Oscar violated his probation five times

before the court ordered placement. His behavior included not following his parents'

directions, breaking curfew, leaving home without permission, skipping school,

associating with known parolees, verbally abusing others, and using marijuana.

Throughout placement, Oscar continued to demonstrate poor behavior and limited

success. At each facility, he had multiple incidents with issues such as disobeying

directions, leaving without permission, tagging, stealing food, fighting with other wards,

carrying a weapon, and getting physical with staff. Oscar failed to complete any of the

rehabilitation programs because he either ran away or was terminated. Despite the court's

repeated attempts to rehabilitate Oscar, his behavior showed little improvement. The

court relied on this evidence to find the in-state facilities were not adequately addressing

Oscar's needs.



                                              9
       Additionally, the probation officer explained that all four of Oscar's previous

homes had denied readmission and identified two new facilities that had rejected Oscar's

application based on his past behavior and poor interview. The probation officer

recommended the Nevada facility because she believed it had the amenities to better

address Oscar's issues. She noted this facility had on-site psychiatrists, an on-grounds

school, more frequent classes, higher supervision, and was self-contained, which would

limit Oscar's chance to run away or access the public as he did at previous homes.

Although the probation officer conceded other facilities with an on-grounds school may

exist in California, the two such facilities with an on-grounds school utilized by Imperial

County had rejected Oscar. She then explained Imperial County did not use all

California facilities because not all of those facilities service juveniles from Imperial

County.

       Oscar reads section 727.1 subdivision (b) to mean the court must exhaust every

available in-state facility before ordering out-of-state placement. He contends the court

provided no explanation as to why certain facilities were considered over others, and

there was no evidence of the probation officer's efforts to locate in-state facilities. Oscar

relies heavily on California's large size and number of facilities to contend other in-state

facilities were available, but were simply not considered by the probation department or

the court.

       These contentions reflect an inaccurate reading of the law. The court need not

determine all in-state facilities are unavailable. It may determine in-state facilities are

either unavailable or inadequate (§ 727.1, subd. (b)(1)). The mere existence of other

                                              10
facilities in California does not mean the court abused its discretion by ordering out-of-

state placement. At the placement review hearing, the court ruled:

              "I'm finding that the out-of-state group home meets the foster care
              certified requirements, that through the investigation of the probation
              officer, the in-state facilities are either unavailable or inadequate or
              no longer accepting of Oscar because of his AWOL activities; that
              equivalent facilities are not available in the jurisdiction and,
              therefore, out-of-state placement is in the best interests of the child
              and will not produce undue hardship for all of the reasons stated by
              [the probation officer] in her description of Silver State. [¶] So
              therefore the court is authorizing placement at Rite of Passage Silver
              State in Nevada."

        The court retains discretion to decide in-state facilities were simply inadequate to

rehabilitate a minor. The record shows Oscar's repeated failures to remain in and

complete four in-state programs. It also shows California facilities either would not

service Oscar or would not provide the necessary level of treatment and security. The

court, considering Oscar's history, explicitly adopted the probation officer's

recommendation and found the Nevada facility would best serve Oscar's needs because it

offered a more contained and intensive program with amenities not provided by in-state

facilities.

        We cannot say the court exceeded the bounds of reason by deciding the in-state

facilities were unavailable or inadequate when the record reflects they would not provide

the services, security, and amenities needed to reform Oscar. Given Oscar's behavioral

issues, substance abuse, and multiple AWOL's, an out-of-state facility would best serve

his interests and the purposes of the juvenile court law to enable him to become a law-

abiding and productive member of society. There was no abuse of discretion.


                                                11
                                 DISPOSITION

     The judgment is affirmed.



                                          NARES, J.

WE CONCUR:


McCONNELL, P. J.


HUFFMAN, J.




                                     12